DETAILED ACTION
Election
Applicant’s election without traverse of Group III, claims 23-42, in the reply filed on July 6, 2022, is acknowledged. Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “device, “arrangement,” “unit,” “member,” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “heat exchange device” of claims 23-25, 31, and 39;
The “heating or cooling unit” of claim 24;
The “heating-cooling unit” of claim 25;
The “transport arrangement” of claims 28 and 29;
The “biasing arrangement” of claim 32;
The “pressure control members” of claim 33;
The “negative feedback control system” of claim 38.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The heat exchange device (5) will be interpreted as either of an element or a fluid-receiving conduit in accordance with paragraphs [0044] and [0060].
Neither the heating or cooling unit nor the heating-cooling unit is defined by the specification, prompting 112 rejections.
The transport arrangement (8) is not defined by the specification, thereby prompting 112 rejections.
The biasing arrangement is not properly defined by the specification, thereby prompting 112 rejections. 
The pressure control member (11) will be interpreted as first and second pumping lines in accordance with claim 34.
The negative feedback control system will be interpreted as first (14) and second (15) pressure sensors, as well as a controller (16) in accordance with paragraph [0082].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “substrate carrier” must be shown or canceled from claims 39 and 42. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. These claims codify a “heating or cooling unit” or a “heating-cooling unit,” which are generic placeholders being interpreted under 112(f). However, all recitations of these features in the specification fail to further clarify the structure responsible for executing the function of heating/cooling. Without any disclosure of structure, materials, or acts for performing function, one cannot conclude that the inventor was in possession of the claimed invention.
Claims 28 and 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. These claims codify a “transport arrangement,” which is a generic placeholder being interpreted under 112(f). However, all recitations of this feature in the specification fail to further clarify the structure responsible for executing the function of substrate transport. Without any disclosure of structure, materials, or acts for performing function, one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 23 refers to “a first treated substrate” in its second paragraph but continues to recite “a first treated substrate” in the third and fifth paragraphs. It is unclear if the second and third instances of “a first treated substrate” clarify the first instance of use, or whether these recitations are attempting to codify two additional substrates. To advance prosecution, the examiner will interpret the second and third instances as clarifying the first usage of the term.
Separately, the third paragraph refers to “said at least one first treated substrate,” but this term lacks antecedent basis. The previous paragraph recites only “a first treated substrate,” not at least one first treated substrate. Correction is required.
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims codify a “heating or cooling unit” or a “heating-cooling unit,” which are nonce terms being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the function of heating/cooling. Because “heating unit/cooling unit” has no specific definition, its structure is indeterminate. For this reason, these claims are indefinite and rejected under 112(b). To advance prosecution, the examiner will accept the prior art disclosure of any device capable of heating and cooling a substrate as satisfying the contested limitation. 
Claims 28 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims codify a “transport arrangement,” which is a nonce term being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the function of substrate transfer. Because “transport arrangement” has no specific definition, its structure is indeterminate. For this reason, these claims are indefinite and rejected under 112(b). To advance prosecution, the examiner will accept the prior art disclosure of any device capable of transferring a substrate as satisfying the contested limitation. 
Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim codifies a “biasing arrangement,” which is a nonce term being interpreted under 112(f). Paragraph [0053] specifies that the “biasing arrangement comprises pressure control members,” whereby “pressure control members” is also a nonce term. Because generic placeholders lack content, it is logically improper to define one such placeholder by reference to another placeholder. By definition, that other placeholder cannot imbue the first placeholder with structural content because it, too, lacks structural content. For this reason, the structure of “biasing arrangement” remains indefinite, and the claim is rejected under 112(b). To expedite prosecution, the examiner will accept the prior art disclosure of first and second pumping lines, i.e., the claim 33 definition of “pressure control members,” as satisfying the contested limitation. 
Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to a substrate that is “put-on,” but this characterization is indeterminate. Clarification is required. To promote compact prosecution, the examiner will interpret the limitation as denoting a substrate situated on the heating and/or cooling surface.
Claim 39 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that the “heat exchange device comprises a substrate carrier.” As discussed above, the heat exchange device is being interpreted under 112(f) as a heating element or a conduit – it is unclear how either of these features can also “comprise” something like a substrate carrier. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a carrier irrespective of its relationship to a heat exchange device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 23-31 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kutney, US 2015/0204606, in view of Sakaue et al., US 2017/0117169.
Claims 23-25, 27, 30, 40: Kutney teaches a substrate treatment apparatus, comprising:
A first treatment station (195/200) constructed to treat a substrate at atmospheric pressure, and including a first station output [0021];
A second treatment station (190) constructed to treat the substrate at vacuum pressure, and including a second station input [0019];
A load lock chamber (184) interconnected between said first station output and said second station input.
The reference, however, is silent regarding the matter of the load lock’s “heat exchange device.” In supplementation, Sakaue integrates a conduit (55) for receiving a coolant fluid within a load lock chamber (6) in order to regulate the substrate’s temperature (Fig. 2; [0040]). It would have been obvious to the skilled artisan to incorporate a heat exchange device within Kutney’s load lock to provide thermal control of the substrate.
Claim 26: Kutney’s first treatment station (200) is capable of supplying heated nitrogen to the substrate, thereby completing a degassing function [0028]. 
Claims 28-29: Kutney provides an atmospheric transfer robot (185), i.e., the “transport arrangement,” that is interconnected between the first station (195) and load lock (184) (Fig. 1).
Claim 31: The outer surface of Sakaue’s susceptor, in which the heat exchange device is embedded, may be taken as the claimed “heating and/or cooling surface.”
Claim 41: As indicated by the bidirectional arrows of Figure 1, Kutney’s load lock chamber (184) is bidirectional vis-à-vis substrate transfer. Further, the second station’s input is coextensive with its output.
Claims 32-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kutney in view of Sakaue, and in further view of Moriyama et al., US 2009/0269490.
Claims 32-34: Kutney is silent regarding the matter of a biasing arrangement. Moriyama, though, provides first (111) and second (128) conduits which couple to an opening (105) in the heating/cooling surface of a susceptor and to an opening in the chamber, respectively. The former conduit biases the substrate to the susceptor, and the latter conduit increases the pressure in the P1 region, further promoting biasing [0035]. It would have been obvious to integrate this arrangement within Kutney’s load lock to advance the predictable result of securing the substrate to its subjacent support.
Claim 35: As shown by Figure 3, Moriyama provides a pattern of grooves (106) in the heating/cooling surface.
Claim 36: Although the first and second conduits couple to dedicated pumps (110, 127) in Moriayama, simply availing one pump to execute the same tasks is within the scope of ordinary skill: it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
Claim 37: Both of Moriyama’s conduits comprise pressure-control valves (109, 126) [0034].
Claim 38: Moriyama provides a controller (112) and sensors, i.e., the “negative feedback control system,” which regulates the relative pressures in regions P1 and P2 [0036]. 
Claim 39: Moriyama’s susceptor comprises a carrier surface having a rim (102) (Fig. 1).
Claim 42: Collectively, the rejections of claims 32-39 address these limitations.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Ishizawa et al., US 2004/0238122. Ishizawa provides a first degassing station (110) that may be operated under ambient conditions, a second treatment station (34) that may be operated under vacuum pressure, and a load lock chamber (74) disposed therebetween [0050].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716